            Case 2:20-cv-01945-WBS-KJN Document 23 Filed 12/14/20 Page 1 of 4



 1   WRIGHT, FINLAY & ZAK, LLP
     Charles C. McKenna, Esq. SBN 167169
 2   Nicole S. Dunn, Esq., SBN 238282
 3   4665 MacArthur Court, Suite 280
     Newport Beach, CA 92660
 4
     Tel: (949) 477-5050; Fax: (949) 477-9200
 5   ndunn@wrightlegal.net
 6
     Attorneys for Defendant, Fay Servicing, LLC

 7   SHAPERO LAW FIRM
 8   Sarah Shapero (Bar No. 281748)
     One Market, Spear Tower, 36th Floor
 9
     San Francisco, California 94105
10   Tel: (415) 293-7995; Fax: (415) 358-4116
     Attorney for Plaintiff, ADREANNA CAFFERO
11
12
13                                 UNITED STATES DISTRICT COURT
14                       FOR THE EASTERN DISTRICT OF CALIFORNIA
15
     ADREANNA CAFFERO                     )              Case No: 2:20-cv-01945-wbs-kjn
16
                                          )
17                           Plaintiff,   )              STIPULATION AND ORDER
18
     v.                                   )              STAYING LITIGATION
                                          )              BETWEEN PLAINTIFF
19   SPECIALIZED LOAN SERVICING, )                       ADREANNA CAFFERO AND
20   LLC a business entity; FAY           )              DEFENDANT FAY SERVICING,
     SERVICING, LLC, a business entity; )                LLC
21   and DOES 1-25, Inclusive,            )
22                                        )
                              Defendants. )
23
                                          )
24
            TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD,
25
     IF ANY:
26
            THIS STIPULATION by and between Defendant, Fay Servicing, LLC (“Fay”)
27
     and Plaintiff Adreanna Caffero (collectively and hereinafter “Parties”), by and through
28
     their respective counsel of record, is made pursuant to the following facts:
                                                             1
     ________________________________________________________________________________________________________________
         STIPULATION AND ORDER STAYING LITIGATION BETWEEN PLAINTIFF
             ADREANNA CAFFERO AND DEFENDANT FAY SERVICING, LLC
            Case 2:20-cv-01945-WBS-KJN Document 23 Filed 12/14/20 Page 2 of 4



 1           1.     WHEREAS this is the first request for a stay in this matter by any party;
 2           2.     WHEREAS, Plaintiff initiated the instant action by filing a Complaint on
 3   September 28, 2020;
 4           3.     WHEREAS, Fay filed its Answer to Plaintiff’s Complaint on October 19,
 5   2020;
 6           4.     WHEREAS, a title problem exists relative to the subject property as follows.
 7   Geneva Oldham died on January 21, 2017. Her daughter, Pamela Lee Oldham died on
 8   January 6, 2013. Plaintiff is one of two adult children of Pamela Lee Oldham. Monthly
 9   payments on the first trust deed loan are in longstanding default. Plaintiff and her sister
10   are contingent co-beneficiaries of the Oldham Trust. However, record title to the subject
11   real property has never been formally transferred into their names.
12           5. WHEREAS, since there is no living successor trustee who can convey title,
13   Plaintiff has started a probate action to administer the trust estate and obtain fee simple
14   title. Thereafter, the Parties anticipate undergoing a loss mitigation review process.
15           6.     WHEREAS, due to the period anticipated for the resolution of the title issue
16   and loss mitigation process, Parties agree this case should be stayed between them for no
17   less than six (6) months. The Parties further agree that a stay of the instant matter will not
18   result in damages, prejudice, or hardship to any party and is likely to save the Court and
19   Parties significant resources, including fees, costs, and time which would surely be
20   expended if litigation were required to continue.
21           7.     WHEREAS, the parties, having met and conferred on the issues and believe
22   that the stay requested herein is appropriate.
23           8.     WHEREAS, any party may file a written motion to lift stay at any time if
24   either party determines it appropriate, and either party may file an opposition to the
25   motion within fourteen (14) calendar days after the written motion is filed with the Court.
26   ///
27   ///
28   ///
                                                             2
     ________________________________________________________________________________________________________________
           STIPULATION AND ORDER STAYING LITIGATION BETWEEN PLAINTIFF
               ADREANNA CAFFERO AND DEFENDANT FAY SERVICING, LLC
            Case 2:20-cv-01945-WBS-KJN Document 23 Filed 12/14/20 Page 3 of 4



 1          NOW, THEREFORE, THE PARTIES STIPULATE AND AGREE:
 2          1.      Litigation between Plaintiff Adreanna Caffero, and Defendant Fay Servicing,
 3   LLC is stayed for a period of 6 months for the purposes of ensuring record title to the
 4   subject real property is formally transferred to the co-beneficiaries of the Oldham Trust
 5   and loss mitigation consideration. The stay will not result in any prejudice to any Party.
 6          2.      The stay shall elapse no earlier than July 1, 2021.
 7          3.       Any party may file a written motion to lift stay at any time if either party
 8   determines it appropriate, and either party may file an opposition to the motion within
 9   fourteen (14) calendar days after the written motion is filed with the Court.
10          4.      This Stipulation may be executed in counterparts, and when each of the
11   parties has signed and delivered at least one such counterpart, each counterpart shall be
12   deemed an original, and, when taken together with other signed counterparts, shall
13   constitute one document. The facsimile or photocopy of the signature page shall be
14   acceptable and have the same force and effect as the original.
15
16                                                          Respectfully submitted,
17
18                                                          WRIGHT, FINLAY & ZAK, LLP
19
20   Dated: December 10, 2020                       By:     /s/ Nicole S. Dunn
21                                                          Nicole S. Dunn, Esq.,
                                                            Attorneys for Defendant, Fay Servicing, LLC
22
23
24
                                                            SHAPERO LAW FIRM
25
26   Dated: December 10, 2020                       By:     /s/ Sarah Shapero
                                                            Sarah Shapero, Esq.
27
                                                            Attorneys for Plaintiff, Adreanna Caffero
28
                                                             3
     ________________________________________________________________________________________________________________
         STIPULATION AND ORDER STAYING LITIGATION BETWEEN PLAINTIFF
             ADREANNA CAFFERO AND DEFENDANT FAY SERVICING, LLC
            Case 2:20-cv-01945-WBS-KJN Document 23 Filed 12/14/20 Page 4 of 4



 1                                                     ORDER
 2
 3
            Pursuant to the stipulation of the parties and good cause appearing,

 4
     IT IS ORDERED THAT:

 5
            1. Litigation between Plaintiff Adreanna Caffero, and Defendant Fay Servicing,

 6
                LLC is stayed for a period of 6 months for the purposes of ensuring record title

 7
                to the subject real property is formally transferred to the co-beneficiaries of the

 8
                Oldham Trust and loss mitigation consideration. The stay will not result in any

 9
                prejudice to any Party.

10
            2. The stay shall elapse no earlier than July 1, 2021.

11
            3. Any party may file a written motion to lift stay at any time if either party

12
                determines it appropriate, and either party may file an opposition to the motion

13
                within fourteen (14) calendar days after the written motion is filed with the

14
                Court.

15
                Dated: December 11, 2020

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             4
     ________________________________________________________________________________________________________________
         STIPULATION AND ORDER STAYING LITIGATION BETWEEN PLAINTIFF
             ADREANNA CAFFERO AND DEFENDANT FAY SERVICING, LLC
